                         UNITED STATES DISTRICT COURT

                                  DISTRICT OF MAINE


    UNITED STATES OF AMERICA,                    )
                                                 )
                                                 )
    V.                                           )
                                                 )    CRIMINAL NO. 2:18-CR-26-DBH-2
    INYEMAR MANUEL SUAZO,                        )
                                                 )
                             DEFENDANT           )


         ORDER ON DEFENDANT’S MOTION TO DISMISS INDICTMENT
                   OR FOR A BILL OF PARTICULARS1


         The defendant Inyemar Manuel Suazo’s motion to dismiss the superseding

indictment is DENIED. In his Reply memorandum, he now agrees that the

indictment is facially sufficient. Def.’s Reply at 1 (ECF No. 281). Moreover, I

accept his declaration in the same document that his request for a bill of

particulars is now MOOT. Id.

         In his motion, Suazo asserted that the language of the indictment does not

“indicate who may be guilty under an aiding and abetting theory and who as a

principal.” Def.’s Mot. to Dismiss at 7 (ECF No. 247). In his Reply he now

maintains that “[t]he Government’s outline of their case theory does not support

an ‘aiding and abetting theory’ as to defendant Suazo,” id. at 2, and asks me to

strike the claim or not instruct the jury on aiding and abetting, id. at 3. I will


1Other defendants joined the defendant Suazo’s motion: Carmelita Smith (ECF No. 280), Michael
Dicicco (ECF No. 278), and Jhovanny Villalona (ECF No. 253). None has made any argument,
however, and therefore my ruling on the defendant Suazo’s motion disposes of their positions as
well.
evaluate that argument at the end of trial, after the evidence has been admitted.

“Aiding and abetting is ‘an alternative charge in every . . . count, whether explicit

or implicit.’” United States v. Palmer, 203 F.3d 55, 66 (1st Cir. 2000) (internal

citation omitted).   The government need not specify now which theory the

evidence will support.

      SO ORDERED.

      DATED THIS 13TH DAY OF NOVEMBER, 2018

                                             /S/D. BROCK HORNBY
                                             D. BROCK HORNBY
                                             UNITED STATES DISTRICT JUDGE




                                                                                   2
